Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-27-2006

Joseph v. Atty Gen USA
Precedential or Non-Precedential: Precedential

Docket No. 05-1047




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Joseph v. Atty Gen USA" (2006). 2006 Decisions. Paper 137.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/137


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
            UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                                                  November 16, 2006

                                    Nos. 05-1047 & 05-2889

                           Warren Hilarion Eusta Joseph, Petitioner
                                             v.
                              Attorney Gen USA, Respondent
                               (Agency No. A41-090-468)




Present: SMITH, WEIS, ROTH, Circuit Judges

       1. Motion by Petitioner to Amend Opinion.




                                                                /s/ Carmella L. Wells
Opinion & Judgment filed 10/02/06                               Carmella L. Wells 267-299-4928
Mandate to issue on 11/24/06                                    Case Manager




                                    ORDER

The foregoing motion is granted.

The opinion filed on October 2, 2006 is amended as follows:

On Page 9, Line 4 delete the words “for twenty years.”


                                                          By the Court,


                                                          s/ WEIS
                                                          United States Circuit Judge
Dated: November 27, 2006